     Case 8:20-cv-02268-DOC-DFM Document 44 Filed 12/14/20 Page 1 of 5 Page ID #:1740




 1     GRETCHEN A. HOFF VARNER (Bar No. 284980)
 2
       COVINGTON & BURLING LLP
       Salesforce Tower
 3     415 Mission Street, Suite 5400
 4
       San Francisco, California 94105
       Telephone: + 1 (415) 591-6000
 5     Facsimile: + 1 (415) 591-6091
 6     ghoffvarner@cov.com

 7     [Additional counsel listed on third page]
 8
       Attorneys for Defendant, Counterclaim Plaintiff,
 9     and Cross-claim Plaintiff McKesson Corporation
10
                            UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                   SANTA ANA

13
          ACE PROPERTY AND CASUALTY
14        INSURANCE COMPANY,
                                                          Case No. 8:20-cv-02268-DOC-DFM
15
                 Plaintiffs,
16                                                        PROOF OF SERVICE
                v.
17                                                        JUDGE DAVID O. CARTER
18        MCKESSON CORPORATION; AIU
          INSURANCE COMPANY; ARCH
19        REINSURANCE LIMITED; ARGO RE
20        LIMITED; ASPEN INSURANCE UK
          LIMITED; CANOPIUS UNDERWRITING
21        BERMUDA LIMITED; ENDURANCE
22        SPECIALTY INSURANCE LIMITED;
          GOLDEN STATE INSURANCE
23        COMPANY LIMITED; GREAT LAKES
24        INSURANCE COMPANY SE;
          IRONSHORE SPECIALTY INSURANCE
25        COMPANY; LEXINGTON INSURANCE
26        COMPANY; LIBERTY SPECIAL
          MARKETS AGENCY; CERTAIN
27        UNDERWRITERS AT LLOYD’S
28                                               1
                                          PROOF OF SERVICE
     Case 8:20-cv-02268-DOC-DFM Document 44 Filed 12/14/20 Page 2 of 5 Page ID #:1741




 1        LONDON, SUBSCRIBING TO POLICY
 2        NO. B0509B0WCN1500017; CERTAIN
          UNDERWRITERS AT LLOYD’S
 3        LONDON, SUBSCRIBING TO POLICY
 4        NO. B0509BOWCN1600451; CERTAIN
          UNDERWRITERS AT LLOYD’S
 5        LONDON, SUBSCRIBING TO POLICY
 6        NO. B0509BOWCN1700408; CERTAIN
          UNDERWRITERS AT LLOYD’S
 7        LONDON, SUBSCRIBING TO POLICY
 8        NO. 509/DL554610; CERTAIN
          UNDERWRITERS AT LLOYD’S
 9        LONDON, SUBSCRIBING TO POLICY
10        NO. B0509BOWCN1600450; CERTAIN
          UNDERWRITERS AT LLOYD’S
11        LONDON, SUBSCRIBING TO POLICY
12        NO. B0509BOWCN1700419; MARKEL
          AMERICAN INSURANCE COMPANY;
13        MUNICH REINSURANCE AMERICA,
14        INC.; NATIONAL FIRE & MARINE
          INSURANCE COMPANY; NATIONAL
15        UNION FIRE INSURANCE COMPANY;
16        NORTH AMERICAN CAPACITY
          INSURANCE COMPANY; SWISS RE
17        INTERNATIONAL SE; XL INSURANCE
18        AMERICA, INC.; AND DOES 1-50,
19                         Defendants.
20

21

22

23

24

25

26

27

28                                              2
                                         PROOF OF SERVICE
     Case 8:20-cv-02268-DOC-DFM Document 44 Filed 12/14/20 Page 3 of 5 Page ID #:1742




 1     ANNA ENGH
 2
       COVINGTON & BURLING LLP
       One CityCenter
 3     850 Tenth Street, N.W.
 4
       Washington, D.C. 20001
       Telephone: + 1 (202) 662-6000
 5     Facsimile: + 1 (202) 662-6291
 6     aengh@cov.com

 7     DAVID LUTTINGER (pro hac vice forthcoming)
 8     CLÉA P.M. LIQUARD (pro hac vice forthcoming)
       COVINGTON & BURLING LLP
 9     The New York Times Building
10     620 Eighth Avenue
       New York, New York 10018
11     Telephone: +1 (212) 841-1000
12     Facsimile: +1 (212) 841-1010
       dluttinger@cov.com; cliquard@cov.com
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                            3
                                       PROOF OF SERVICE
     Case 8:20-cv-02268-DOC-DFM Document 44 Filed 12/14/20 Page 4 of 5 Page ID #:1743




 1           I, the undersigned, declare as follows:
 2           I am a citizen of the United States, over the age of 18 years, and not a party to, or
 3     interested in the within entitled action. I am an employee of Covington & Burling, LLP,
 4     and my business address is The New York Times Building, 620 Eighth Avenue, New
 5     York, NY 10018-1405.
 6           On December 11, 2020, I served the following documents on Defendants National
 7     Union Fire Insurance Company of Pittsburgh, PA and AIU Insurance Company in this
 8     action:
 9               • MCKESSON CORPORATION’S ANSWER, COUNTERCLAIMS,
10                 AND CROSS-CLAIMS
11               • DEFENDANT MCKESSON CORPORATION’S NOTICE OF
12                 MOTION TO TRANSFER VENUE

13               • CERTIFICATION AND NOTICE OF INTERESTED PARTIES FOR
                   MCKESSON CORPORATION
14

15               • NOTICE OF APPEARANCE OR WITHDRAWAL OF COUNSEL
                   FOR GRETCHEN HOFF VARNER
16

17
                 • APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A
                   SPECIFIC CASE PRO HAC VICE AND ACCOMPANYING
18                 PROPOSED ORDER FOR ANNA ENGH
19
       Per an agreement with counsel, I electronically served the documents on counsel for
20
       National Union Fire Insurance Company of Pittsburgh, PA and AIU Insurance Company
21
       at the following e-mail addresses:
22

23               • Mitchell Auslander
                   mauslander@willkie.com
24

25               • Christopher J. St. Jeanos
                   cstjeanos@willkie.com
26

27

28                                                 4
                                            PROOF OF SERVICE
     Case 8:20-cv-02268-DOC-DFM Document 44 Filed 12/14/20 Page 5 of 5 Page ID #:1744




 1              • Jocelyn Sher
 2                jSher@willkie.com

 3           I declare under penalty of perjury under the laws of the State of California that the
 4     foregoing is true and correct.
 5           Executed on December 14, 2020 at New York City, New York.
 6

 7

 8

 9                                                         Cléa P.M. Liquard
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                               5
                                          PROOF OF SERVICE
